


EXHIBIT 10.8
 
FIRST AMENDMENT TO AMENDED AND RESTATED
 
EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “First
Amendment”), is entered into as of the 3rd day of January, 2012, by and between
SUMMIT FINANCIAL GROUP, INC. (“Summit FGI”) and PATRICK N. FRYE (“Employee”).
 
WITNESSETH


WHEREAS, Summit FGI and Employee entered into that certain Amended and Restated
Employment Agreement dated as of the 31st day of December, 2008 and effective as
of January 3, 2006
 
WHEREAS, Summit FGI and Employee agree that the current term of the Employment
Agreement should be extended until March 5, 2012 and desire to enter into this
First Amendment to evidence their agreed modification of the Employment
Agreement.
 
NOW THEREFORE, in consideration of the promises and mutual covenants, agreements
and undertakings, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:
 
1.           Paragraph 2 of the Employment Agreement shall be amended so that
the current term of the Employment Agreement, which concludes on January 3,
2012, shall be extended until March 5, 2012.
 
2.           Except as expressly provided above with regard to the current term
of the Employment Agreement, all terms and conditions of the Employment
Agreement, as the same may be supplemented, modified, amended or extended from
time to time, remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first written above.
 
 
 
SUMMIT FINANCIAL GROUP, INC.



 
By:
  /s/  H. Charles Maddy, III      



 
Its:
  President & CEO          







 
  /s/  Patrick N. Frye       

                                                                       Patrick
N. Frye

